Porter, J.
(concurring specially) : Upon reasons additional to those stated in the opinion, I think the'statute of limitations had not barred defendants’ right to set up fraud in the execution of the instrument. The trial court held that the defense of fraud was barred because more than two years had elapsed from the time of the discovery of the fraud until the time defendants filed their answer. Plaintiffs,' however, commenced the action within less than two years from the time defendants discovered the fraud. The great weight uf authority sustáins the doctrine that in pleading the statute of limitations even to a counterclaim, it must bé shown that the bar of the statute had matured when the original suit was commenced, and it is not sufficient to allege that it was barred when the counterclaim was filed. If the counterclaim or set-off is not barred at the -commencement of the action in which it is pleaded, it does not become so afterward, during the pendency of that action. *565(Brumble v. Brown, Ex’r, 71 N. C. 513; Stilwell, Ex’r, v. Bertrand, 22 Ark. 375; McEwing v. James, 36 Ohio St. 152; Walker v. Clements, 15 Q. B., n. s., 1046; Dunn, by next friend, v. Bell and others, 85 Tenn. 582; Williams v. Lenoir, 67 Tenn. 395; Eve v. Louis et al., 91 Ind. 457; 17 R. C. L. 746; 25 Cyc. 1312.)
. To this rule an exception is generally recognized, but the exception applies only to claims set up by one defendant against a codefendant.
“A suit by one defendant against a codefendant prosecuted by a cross-bill or similar proceeding in the original suit is ‘commenced’ when the answer or cross-bill setting up the claim is filed.” (19 A. & E. Encycl. of L., 2d ed., 259.)
In the case of Insurance Co. v. Bullene, 51 Kan. 764, 33 Pac. 467, it was ruled:
“Where certain defendants seek to enforce their demands against a codefendant, as to such demands the action will be deemed commenced as of the time when their answers setting up such demands are filed.” (syl. ¶ 1.)
Toby v. Allen, 3 Kan. 399, has been cited as holding that for all purposes the statute of limitations runs against a defendant’s claim until his answer or cross petition is filed, but all that was involved was the same question decided in Insurance Co. v. Bullene, supra.
In 19 A. & E. Encycl. of L., 2d ed., 258, it is said:
“The pendency of the suit operates to suspend the statute as to all parties thereto so far as the subject matter of the suit is concerned.”